Title: Mercy Otis Warren to Abigail Adams, 15 October 1776
From: Warren, Mercy Otis
To: Adams, Abigail


     
      
       October 15 1776
      
     
     Nothing but the Greatest affection for my dear Mrs. Adams Would Induce me to Break over the Avocations of this busey Morning, and to quit the Conversation of my Friends who Leave me tomorrow, to scrable over a Hasty Line in Token that I have not Forgot you. Mr. Warren promissed to Make all the Apoligies Necessary for my Long silence. Mine is the Loss and the Mortifycation and on that Consideration I Could Wish you would not be quite so Ceremonious, But would oftener Favour Your Friend with the News from Abroad and the political Speculations at home, as well as the sentiments of Friendship which Glow in the Bosom of the sociable Portia.
     When do You Expect to see Mr. Adams. I Really think it A Great tryal of patience and philosophy to be so Long seperated from the Companion of Your Heart and from the Father of your Little Flock. But the High Enthusiasm of a truly patriotic Lady will Cary Her through Every Difficulty, and Lead Her to Every Exertion. Patience, Fortitude, Public Spirit, Magnanimity and self Denial are the Virtues she Boasts. I wish I Could put in my Claim to those sublime qualities. But oh! the Dread of Loosing all that this World Can Bestow by one Costly sacrifice keeps my Mind in Continual Alarm. I own my weakness and stand Corrected yet Cannot Rise superior to Those Attachments which sweeten Life and Without which the Dregs of this Terestial Existence Would not be Worth preserving.
     I have it in Contemplation to Call on you again before the seting in of Winter but if I do not you will be kind Enough to Return some papers I have Frequently Mentiond by Mr. Warren. I Rely With Confidence you will not take nor suffer to be taken any Copies.
     Our Friends will tell you all you wish to know about Plimouth. They have made me an agreable Visit, and as this is the Last Day I shall have their Company it will not be quite Civil to Leave them Longer than to subscribe the Name of your Ever Affectionate Friend,
     
      M Warren
     
    